Citation Nr: 0026742	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.


FINDINGS OF FACT

The claims file contains statements by the veteran describing 
an alleged inservice stressor, and competent evidence of a 
current medical diagnosis of PTSD that relates the disability 
to the claimed inservice stressor.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Law & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  
Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for service connection for PTSD is well 
grounded when the veteran has submitted:  (1) medical 
evidence of a current diagnosis of PTSD; (2) lay evidence 
(presumed credible for these purposes) of an inservice 
stressor(s); and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353, 357 (1998) (citing Cohen v. Brown, 10 Vet. 
App. 128, 136-37  (1997)); see also Caluza, 7 Vet. App. 498, 
506  (1995); 38 C.F.R. § 3.304(f) (1999).  In determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for PTSD is well grounded.

First, the Board finds that the claims file contains 
competent evidence of a current diagnosis of PTSD.  This is 
shown by a November 1997 VA examination report, which 
diagnosed the veteran with PTSD.

The Board also finds lay evidence of an inservice stressor.  
During a May 1999 Travel Board hearing and in a handwritten 
letter, received at the RO in October 1999, the veteran 
indicated that he was sexually assaulted in service, causing 
his current psychiatric problems.  His allegations are 
presumed true for purposes of a well grounded claim.  King v. 
Brown, 5 Vet. App. at 21; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Finally, the claims file contains medical evidence linking 
the current PTSD diagnosis to service, namely to the alleged 
sexual assault.  The November 1997 VA examination report's 
PTSD diagnosis was based, in part, on the above stressor 
reported by the veteran.  Gaines v. West, 11 Vet. App. at 
357; see also Caluza v. Brown, 7 Vet. App. at 506; 38 C.F.R. 
§ 3.304(f) (1999).



ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C. A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Here, the Board finds that 
further evidentiary development is needed prior to appellate 
review.  The Board notes that VA has special evidentiary 
procedures for PTSD claims that are based on personal 
assault.  See Adjudication Procedure Manual M21-1, Part III, 
 5.14c  (April 30, 1999) (Manual M21-1).  The Manual M21-1 
recognizes that claims based on personal assault may lack 
objective supporting evidence that such an event occurred 
and, therefore, alternative evidence must be sought.  Id.

This case was remanded in July 1999 for the purpose of 
ensuring full development of the claim pursuant to Manual 
M21-1.  In response, the RO sent the proper development 
letter to the veteran as per Manual M21-1.  See Id, appendix 
B, exhibit B-11.  It also obtained his service personnel 
file.  However, the claims file indicates that additional 
medical evidence may be available, but not yet of record.  VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 2000).

In an October 1997 letter to the RO, the veteran indicated 
medical treatment at ALCARE in Rockford, Illinois, beginning 
on or about 1984; at Sojourn House in Freeport, Illinois, 
beginning on or about 1987; at ATEP in Rockford, Illinois, 
beginning on or about 1991; and at Oakbrook Hospital in 
Milwaukee, Wisconsin, on or about 1992.  An attempt to secure 
records associated with this treatment is not documented in 
the claims file.  Such an attempt must be made prior to 
appellate review.

Similarly, during his July 1999 Travel Board hearing and in 
his October 1999 letter to the RO, the veteran indicated 
additional psychological treatment at the Rockford Sexual 
Assault Counseling Center in Loves Park, Illinois, beginning 
on or about 1996.  An attempt to obtain records associated 
with this treatment should be made.

Finally, the Board recognizes that, although the veteran was 
discharged from active duty in June 1980, he apparently had 
additional service with the United States Army Reserves until 
December 1982.  In order to assure him full assistance with 
this claim, the RO should attempt to obtain any outstanding 
medical or personnel records associated with this service.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain 
records of the veteran's treatment at 
ALCARE in Rockford, Illinois, beginning 
on or about 1984; at Sojourn House in 
Freeport, Illinois, beginning on or about 
1987; at ATEP in Rockford, Illinois, 
beginning on or about 1991; at Oakbrook 
Hospital in Milwaukee, Wisconsin, on or 
about 1992; and at Rockford Sexual 
Assault Counseling Center in Loves Park, 
Illinois, beginning on or about 1996.  
Authorization forms for the release of 
this information to VA should be provided 
to the veteran.  Copies of all 
correspondences made and information 
obtained should be added to the claims 
folder.

2.  The RO should attempt to secure any 
additional service medical and personnel 
records associated with the veteran's 
service in the United States Army 
Reserves until December 1982.  Copies of 
all correspondences made and information 
obtained should be added to the claims 
folder.

3.  If the above actions produce 
information concerning alternative 
sources of evidence related to the 
veteran's alleged inservice stressor, the 
relevant provisions of Adjudication 
Procedure Manual M21-1, Part III,  5.14c 
(April 30, 1999), should be followed.

4.  After full development is completed, 
the RO should review its decision on the 
claim for entitlement to service 
connection for PTSD, to determine if any 
change is warranted in its decision.  The 
RO should carefully consider the benefit 
of the doubt rule and, if the evidence is 
not in equipoise, the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

5.  If the claim for service connection 
for PTSD remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
provided the opportunity to respond 
thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



